Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00238-CR

                                  Kimberly Clark SAENZ,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 217th Judicial District Court, Angelina County, Texas
                                  Trial Court No. CR28665
                       The Honorable Barry R. Bryan, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED January 22, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice